                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                NORTHERN DIVISION

SHEILA ALEXANDER, et al.                                                        PLAINTIFFS

v.                                  Case No. 1:16-cv-00005-KGB

PIPELINE PRODUCTIONS, INC., et al.                                           DEFENDANTS

                                            JUDGMENT

       Pursuant to the Order entered on this date, it is considered, ordered, and adjudged that

plaintiffs’ claims are dismissed.

       It is so adjudged this 25th day of March, 2019.

                                                          _______________________________
                                                          Kristine G. Baker
                                                          United States District Judge
